Citation Nr: 1011755	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the Veteran's annual family countable income is 
excessive for the purposes of establishing eligibility for 
non-service connected disability pension benefits for the 
2005 pension year?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  From a review of the Veteran's January 2006 claim and 
subsequent supporting documentation, it appears that he is 
seeking non-service connected disability pension benefits for 
the 2005 pension year.  Moreover, a review of the record on 
appeal shows that the RO limited its July 2006 adjudication 
to whether the Veteran is entitled to non-service connected 
disability pension benefits for the 2005 pension year.  
Therefore, the Board will likewise limit its adjudication.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Accordingly, the 
issue on appeal is as characterized on the first page of the 
decision.

In January 2010, the Veteran withdrew his April 2007 request 
for a hearing before a Veterans' Law Judge sitting at the RO.  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

A review of the claim's file shows that the Veteran's 
representative, in its February 2010 Brief, made arguments in 
support of entitlement to non-service connected disability 
pension benefits for the 2007 pension year.  This issue has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).   Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the 2005 pension year, the Veteran had a spouse and 
was found by VA to be housebound.

2.  For the 2005 pension year, the Veteran's countable 
annualized income, taking into account a deduction for 
unreimbursed medical expenses, was $19,282.58 and therefore 
it exceeded the maximum allowable pension rate of $15,566.00 
for non-service connected disability pension benefits for a 
housebound Veteran with one dependent.


CONCLUSION OF LAW

The Veteran's countable annualized income is excessive for 
purposes of entitlement to non-service connected disability 
pension benefits for the 2005 pension year.  38 U.S.C.A. §§ 
501, 1521, 1522, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.3, 3.23, 3.271, 3.272, 3.273, 3.274 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  As 
explained below, there is no dispute as to the facts.  This 
issue is being denied due to the Veteran's failure to meet 
the basic eligibility requirements for the benefit sought.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the Veteran's claim is not subject to 
the provisions of the VCAA.

Nonetheless, the Board also finds that the Veteran has been 
accorded ample opportunity to present evidence and argument 
as required by the Court's jurisprudence in general.  See 38 
C.F.R. § 3.103 (2009).  Specifically, the Board finds that a 
reasonable person from reading the July 2006 decision, March 
2007 statement of the case, and September 2009 supplemental 
statement of the case would understand what evidence is 
necessary to support his claim and what VA would do to assist 
him in obtaining the evidence.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  Furthermore, the Board finds that there 
can be no prejudice to the Veteran due to a lack of adequate 
notice where, as here, none has been specifically alleged.  
Id.

The Claim

The Veteran is seeking entitlement to non-service connected 
disability pension benefits for the 2005 pension year.  
Specifically, the Veteran is claiming that he meets the 
income criteria for non-service connected disability pension 
benefits because of his medical expenses.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt. 

In this regard, 38 U.S.C.A. § 1521(a) provides improved (non-
service connected) pension benefits to a Veteran of a period 
of war who is permanently and totally disabled from non-
service connected disability not the result of his willful 
misconduct.  Basic entitlement exists if, among other things, 
the Veteran's income is not in excess of the applicable 
maximum allowable pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23, as changed periodically and reported in the Federal 
Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  
The MAPR is periodically increased from year to year.  38 
C.F.R. § 3.23(a).  The maximum rates for improved pension 
shall be reduced by the amount of the countable annual income 
of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In 
addition, payment of a Veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of 
the Veteran, the Veteran's spouse, and the Veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 1503(a) 
(West 2002); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) 
(2009).  Income from the Social Security Administration (SSA) 
is not specifically excluded under 38 C.F.R. § 3.272, nor is 
the SSA income of a spouse.  Such are therefore included as 
countable income.  Medical expenses in excess of five percent 
of the MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

As noted above, from a review of the Veteran's January 2006 
claim and subsequent supporting documentation, it appears 
that he is seeking pension benefits for the 2005 pension 
year.  Moreover, a review of the record on appeal shows that 
the RO limited its July 2006 adjudication to whether the 
Veteran is entitled to pension benefits for the 2005 pension 
year.  Therefore, the Board will likewise limit its 
adjudication.  See Boggs, supra, Bernard, supra.

In this regard, information of record shows that for the 2005 
pension year the Veteran's had a dependent spouse and no 
children.  It also shows that he was found by VA to be 
housebound effective January 4, 2005.  See June 2006 rating 
decision.  Moreover, effective December 1, 2004, the MAPR for 
a housebound Veteran with one dependent was $15,566.00.  See 
38 C.F.R. § 3.23(a)(5) (2009).  The MAPR is published in 
Appendix B of VA Adjudication Procedure Manual (M21-1), Part 
I, and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23 (2009).

As to his 2005 annual income, the Veteran's monthly Social 
Security income was $1,254.20 and his wife's monthly Social 
Security income was $345.20.  The Veteran also notified VA 
that in 2005 his monthly private pension income was $286.19 
and his wife's monthly private pension income was $53.36.  
This is an annual income of $23,975.52. 

As to his 2005 annual expenses, the monthly Medicare premium 
paid by the Veteran was $88.50 and his wife's monthly premium 
was $88.50.  This is an annual expense of $2,124.00.  

The Veteran attached to his January 2006 pension claim a list 
of additional medical expenses for the 2005 pension year.  
While the Veteran did no provide VA any proof that he 
actually paid these medical expenses in 2005, the Board for 
the purpose of this decision will nonetheless take these 
expenses into account when calculating his medical expenses 
for the 2005 pension year.  

In this regard, the Veteran reported making nine payments in 
the amount of $50.00 each, three payments of $25.00 each, and 
one payment of $23.00 to Med-Central Hospital (totaling 
$547.00); payments in the amount of $84.49, $50.00, and 
$147.10 to a Dr. Noble (totaling $281.59); two payments in 
the amount of $51.03 to a Dr. Paul (totaling $102.06); one 
payment in the amount of $26.85 to Express Imaging; one 
payment in the amount of $23.56 to Solar Pain; one payment in 
the amount of $19.78 to Pathology; one payment in the amount 
of $75.62 to a Dr. Maholta; payments in the amount of 
$309.60, $86.40, $150.00, $65.00, and $216.00 to a Dr. 
Webster (totaling $827.00); payments in the amount of $68.03, 
$112.46, $10.21; $8.55, $133.61, and $7.47 to a Dr. Padival 
(totaling $340.33); eight payments in the amount of $50.00 
each and one payment of $25.00 to a Dr. Gardilcic (totaling 
$450.00); payments in the amount of $14.77 and $11.72 to his 
pharmacy (totaling $26.49); payments in the amount of 
$128.96, $136.76, $168.12, $20.00, and $173.12 to Medco 
Health Prescriptions (totaling $626.96); and one payment in 
the amount of $365.00 to a Dr. Mays.  This is an additional 
annual medical expense of $3,347.24.

While a review of the record on appeal also shows that in 
January 2008, the Veteran provided VA with additional income 
and medical expense information, the Board finds that since 
the Veteran either did not report in which year the expenses 
was incurred or notified VA that this information was for the 
2007 pension year, his additional annual expenses for 2005 
must be calculated without taking into account any of these 
alleged expenses.  See Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991) (holding that "the duty to assist is not always a 
one-way street.  If a [V]eteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence.").  

Accordingly, the Veteran notified VA of $5,471.24 in annual 
medical expenses for 2005 ($2,124.00 in Medicare premiums 
plus $3,347.24 in additional annual medical expenses).  
Taking into account the five percent deduction at the MAPR 
for a housebound Veteran with one dependent, $778.30 (5% of 
$15,566.00 which is the MAPR effective December 1, 2005) 
which is subtracted from the total medical expenses, this 
results in a total medical expense of $4,692.94 ($5,471.24 
less $778.30) for 2005.  Therefore, the Veteran's annual 
family countable income for the 2005 pension year was 
$19,282.58 ($23,975.52 in annual income less $4,692.94 in 
total annual expenses). 

Since the MAPR for a housebound Veteran with one dependent, 
effective December 1, 2004, was $15,566.00, his annual family 
countable income of $19,282.58 for 2005 exceeds the pertinent 
MAPR for the award of VA disability pension.  While the Board 
can certainly empathize with any financial difficulty the 
Veteran is experiencing, he is not entitled to payment of VA 
non-service connected disability pension benefits because his 
family income exceeds the legal limit.

Although recognizing the Veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).  In 
this case, the law passed by Congress specifically prohibits 
the payment of VA non-service connected disability pension 
benefits when the Veteran's income exceeds certain levels.  
The Court has held that, where the law and not the evidence 
are dispositive, the claim should be denied due to the lack 
of entitlement under the law.  Because the Veteran's annual 
family countable income exceeds the statutory limits, he is 
not legally entitled to payment of VA non-service connected 
disability pension benefits, regardless of his honorable 
wartime service.  Thus, the Veteran's claim must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

The Veteran's annual family countable income for the 2005 
pension year exceeds the maximum annual rate for receipt of 
pension benefits for a housebound Veteran with one dependent 
and entitlement to a non-service connected disability pension 
is denied. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


